Case: 14-3131      Document: 14      Page: 1     Filed: 08/01/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    ALLAN F. MIDYETT,
                        Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3131
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-3330-12-0569-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Veterans Affairs moves to reform
 the official caption to name the Merit Systems Protection
 Board (“Board”) as the proper respondent, and for a 21-day
 extension of time following the disposition of this motion for
 the Board to file its response brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 14-3131         Document: 14   Page: 2     Filed: 08/01/2014



 2                                   MIDYETT   v. MSPB



 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. We
 determine that the Board should be designated as the
 respondent.
       Accordingly,
       IT IS ORDERED THAT:
    (1) The motion is granted. The Board’s brief shall be
 due within 21 days of the date of this order.
       (2) The revised official caption is reflected above.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21